1698Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 	inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Application DE10 2019 105 560 dated 03/05/2019 and applicant has filed a certified copy of this German application on 03/02/2020.

Election/Restrictions
Applicant’s election without traverse of the Group I (apparatus claims 12-21) in the reply filed on 09/21/2022 is acknowledged. 
Method claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “The linear drive according to claim 15, further comprising a spring”. Claim 15 (to which claim 16 depends on) recites “said centrifugal brake has at least one spring”. It is not clear if “a spring” is part of “at least one spring” or is different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dietz (US Patent No. 6,488,260 B1).
Regarding claim 12, Dietz teaches (reproduced and annotated Figs. 2-5 below) a linear drive (triple reduction valve actuator device shown in Figs. 2-3), comprising: a linear unit (actuator 90) for carrying out a linear movement (compare linear movements of shaft A in Figs. 3 and 4); a motor (motor 12) for a motorized driving of said linear unit; a drive connection (drive connection comprises at least gear case assembly 50 and housing 21) extending from said motor as far as said linear unit; and a centrifugal brake (centrifugal brake 30) rotationally coupled to said drive connection (par. 18 and 19: “they are rotated at a predetermined speed wherein centrifugal force moves the shoes into engagement with wall 21d of housing 21”).

    PNG
    media_image1.png
    804
    1472
    media_image1.png
    Greyscale

Regarding claim 13, Dietz teaches (reproduced and annotated Figs. 2-5 above) a gear mechanism (gear mechanism comprises at least gears 61, 71 and 72 which are inside gear case assembly 50 of the drive connection) disposed in said drive connection, wherein said centrifugal brake is rigidly coupled to a portion of said drive connection (portion A) disposed between said motor and said gear mechanism.
Regarding claim 14, Dietz teaches (reproduced and annotated Figs. 2-5 above) said motor (12) has a motor shaft (motor drive shaft 13); and said centrifugal brake is rigidly connected to said motor shaft of said motor (par. 23).
Regarding claim 15, Dietz teaches (reproduced and annotated Figs. 2-5 above) said centrifugal brake has at least one spring (springs 34) and at least two friction elements (plurality of brake shoes 32), which are disposed with respect to each other in such a manner that said at least two friction elements are spaced apart from each other in an idle state and are pressed on each other by means of centrifugal forces upon a rotation in a braking manner (par. 18-19).
Regarding claim 16, Dietz teaches (reproduced and annotated Figs. 2-5 above) a spring (spring 34), said at least two friction elements may assume a release position and are retained in the release position by means of said spring (par. 18-19).
Regarding claim 17, Dietz teaches (reproduced and annotated Figs. 2-5 above) a motorized brake (centrifugal brake 30 connected to motor 12) containing friction elements (plurality of brake shoes 32), and said friction elements are also friction elements of said centrifugal brake.
Regarding claim 18, Dietz teaches (reproduced and annotated Figs. 2-5 above) said motorized brake contains a spring and a brake drive and is constructed in such a manner that said spring presses said friction elements into a braking position in a powerless state of said brake drive (par. 18-19 and par. 34-37 (power failure or outage)).
Regarding claim 19, Dietz teaches (reproduced and annotated Figs. 2-5 above) at least one of said friction elements is radially movable in a release position thereof so that (see par. 18: by springs 34), as a result of centrifugal forces above a threshold value, said at least one friction element is pressed in a braking manner on another one of said friction elements (due to centrifugal force; see par. 18-19 and par. 34-37).
Regarding claim 20, Dietz teaches (reproduced and annotated Figs. 2-5 above) an alternative drive, wherein said friction elements in a powerless state of said brake drive can be moved by means of said alternative drive (drive mechanism in which springs are part of the mechanism) into a release position, wherein at least one of said friction elements is radially movable in the release position (by pulling force of the drive mechanism).

Claims 12-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Newport (US Patent No. 5,988,328).
Claim 12 is rejected under two mutually exclusive interpretation:Under the first interpretation motor shaft 28 is interpreted to be part of drive connection;Under the second interpretation motor shaft 28 is interpreted to be part of motor 14.
Regarding claim 12, Newport (under the first interpretation) teaches (reproduced and annotated Figs. 1-3 below) a linear drive (linear actuator 10), comprising: a linear unit (linear unit comprises the extension tube 25, lead screw 24 and bearing 29) for carrying out a linear movement (linear movement of extension tube 25); a motor (motor 14) for a motorized driving of said linear unit (with gears in the housing and lead screw mechanism); a drive connection (drive connection comprises the housing 26 and gears 16, 18, 20, 22 inside the housing and motor shaft 28) extending from said motor as far as said linear unit; and a centrifugal brake (brake 12 with centrifugal force) rotationally coupled to said drive connection (to the motor shaft 28 of the drive connection).

    PNG
    media_image2.png
    914
    1210
    media_image2.png
    Greyscale

Regarding claim 13, Newport (under the first interpretation) teaches (reproduced and annotated Figs. 1-3 above) a gear mechanism (mechanism comprising gears 16, 18, 20, 22 inside the housing) disposed in said drive connection, wherein said centrifugal brake is rigidly coupled to a portion of said drive connection to the motor shaft 28 of the drive connection) disposed between said motor and said gear mechanism.

Regarding claim 12, Newport (under the second interpretation) teaches (reproduced and annotated Figs. 1-3 above) a linear drive (linear actuator 10), comprising: a linear unit (linear unit comprises the extension tube 25, lead screw 24 and bearing 29) for carrying out a linear movement (linear movement of extension tube 25); a motor (motor 14 and motor shaft 28) for a motorized driving of said linear unit (with gears in the housing and lead screw mechanism); a drive connection (drive connection comprises the housing 26 and gears 16, 18, 20, 22 inside the housing) extending from said motor as far as said linear unit; and a centrifugal brake (brake 12 with centrifugal force) rotationally coupled to said drive connection (via the motor shaft 28 of the motor 14).
Regarding claim 14, Newport (under the second interpretation) teaches (reproduced and annotated Figs. 1-3 above) said motor (12) has a motor shaft (motor shaft 28); and said centrifugal brake is rigidly connected to said motor shaft of said motor (see inner ring of centrifugal brake press fitted on motor shaft 28).

Regarding claim 15, Newport (under both the first and the second interpretations) teaches (reproduced and annotated Figs. 1-3 above) said centrifugal brake has at least one spring (compression springs 46, 48) and at least two friction elements (brake shoes 42, 44), which are disposed with respect to each other in such a manner that said at least two friction elements are spaced apart from each other in an idle state and are pressed on each other by means of centrifugal forces upon a rotation in a braking manner (par. 9-14).
Regarding claim 16, Newport (under both the first and the second interpretations) teaches (reproduced and annotated Figs. 1-3 above) a spring (46), said at least two friction elements may assume a release position and are retained in the release position by means of said spring (par. 9-14).
Regarding claim 17, Newport (under both the first and the second interpretations) teaches (reproduced and annotated Figs. 1-3 above) a motorized brake (brake 12 with centrifugal force) containing friction elements (brake shoes 42, 44), and said friction elements are also friction elements of said centrifugal brake.
Regarding claim 18, Newport (under both the first and the second interpretations) teaches (reproduced and annotated Figs. 1-3 above) said motorized brake contains a spring (46) and a brake drive and is constructed in such a manner that said spring presses said friction elements into a braking position in a powerless state of said brake drive (par. 9-14).
Regarding claim 19, Dietz teaches (reproduced and annotated Figs. 2-5 above) at least one of said friction elements is radially movable in a release position thereof so that (see par. 18: by springs 34), as a result of centrifugal forces above a threshold value, said at least one friction element is pressed in a braking manner on another one of said friction elements (due to centrifugal force; see par. 9-14).
Regarding claim 20, Newport (under both the first and the second interpretations) teaches (reproduced and annotated Figs. 1-3 above) an alternative drive, wherein said friction elements in a powerless state of said brake drive can be moved by means of said alternative drive (drive mechanism in which springs are part of the mechanism) into a release position, wherein at least one of said friction elements is radially movable in the release position (by pushing force of the drive mechanism; see par. 9-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US Publication No. 2004/0069979) hereinafter Hicks in view of Dietz.
Regarding claim 21, Hicks teaches an anti-fall scissor lift device comprising a motor brake; but does not explicitly teach the motor brake being a centrifugal brake.Dietz teaches a linear drive (triple reduction valve actuator device shown in Figs. 2-3 above) containing a linear unit (actuator 90) for carrying out a linear movement, a motor (motor 12) for a motorized driving of said linear unit, a drive connection (drive connection comprises at least gear case assembly 50 and housing 21) extending from said motor as far as said linear unit, and a centrifugal brake (centrifugal brake 30) rotationally coupled to said drive connection. Dietz teaches the centrifugal brake 30 is useful when power fails (abstract).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Dietz in scissor jack of Hicks and provide the Hick’s scissor jack with centrifugal brake for safety when power failure occurs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Xu et al. (CN 114572911 A) teaches a scissor lift, comprising: a linear drive containing a linear unit (drive base 11 and push rod 12) for carrying out a linear movement, a motor (driving motor 13) for a motorized driving of said linear unit, a drive connection (speed reducer 15) extending from said motor as far as said linear unit, and a centrifugal brake (brake 14) rotationally coupled to said drive connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723